DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
This office action is in response to amendments filed on October 4, 2021.
Claims 1-5, 11, 17-19 are currently amended.
Claims 1-19 are pending and are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioning device configured to measure…” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reason for Allowance
	Claims 1-19 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Starns (Publication US 2019/0204097) discloses in one or more embodiments, one or more systems, methods, and/or processes that may receive respective service center candidacy information from service center computers; determine that an autonomous vehicle 
Prior art reference Becker (Publication US 2019/0378363) discloses management of data and software for autonomous vehicles.  In an embodiment, sensor data is received.  The sensor data is collected by one or more sensor systems of one or more vehicles, and submitted by a first user via at least one network.  The sensor data is automatically analyzed to detect any problems with the sensor data and to enhance the sensor data, prior to publishing a description of the sensor data in an online marketplace.  A graphical user interface is generated that comprises one or more screens of the online marketplace, via which a second user may view the description of the sensor data and purchase the sensor data for download via the at least one network.
Prior art reference Goto et al. (Publication US 2018/0037223) discloses autonomous driving assistance systems, methods, and programs that acquire a present location of a vehicle, acquire a road shape of a road where the vehicle travels, and set, on the basis of the present location of the vehicle and the road shape of the road where the vehicle travels, control content of first autonomous driving control that causes the vehicle to travel without deviating from a lane and second autonomous driving control that controls a speed of the vehicle in accordance with the road shape.  The systems, methods, and programs perform the first autonomous driving control or the second autonomous driving control in compliance with the set control content, detect a steering operation by a driver of the vehicle, and continue or stop the first autonomous driving control or the second autonomous driving control on the basis of the detected steering operation, the present location, and the road shape.
The prior art of record fail to teach or fairly suggest:

… wherein each of the at least one service section is a section at which optimal autonomous driving software in consideration of driving characteristics and driving environment is provided.

As per claims 4, 11 and 17, the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
… wherein the service section is a section at which optimal autonomous driving software in consideration of driving characteristics and driving environment is provided.

Claims 2 depends from claim 1, claim 3 depends from claim 2, claim 5 depends from claim 4, claim 6 depends from claim 5, claim 7 depends from claim 6, claims 8 and 10 depend from claim 7, claim 9 depends from claim 8, claims 12, 14, and 16 depend from claim 11, claim 13 depends from claim 12, claim 15 depends from claim 14, claim 18 depends from claim 17, claim 19 depends from claim 18 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666